Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 and 33-34 are currently pending. Claims 15-32 has been canceled. Amendments mailed on 9/21/2020 has been entered.  
Election/Restrictions
 Applicant’s election of Group I in the replay filed on 1/19/2021 is acknowledged. The distinction between group I and V is withdrawn. Therefore, Claims 1-14 and 33-34 will be examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 34 recites the limitation "the method and systems”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-14 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of managing transportation requests in a community (as shown in the recited representative functions of the independent claims- sends information establishing a Community; sends information affiliating a plurality of Users with a Community; then the user sends information on desired rides for a Community; then the user for a Community receives bids by Transportation Providers for providing desired rides; then the user presents bids to a User for the Community; then the user for Community sends an acceptance or rejection; then the user receives a payment request; then the user sends payment information). Claims 1 and 12 recite similar concepts.  Which is a method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between people including social activities, teaching, and following rules or instruction (i.e. related to sales behaviors and a business relationship). Additionally, aside from the general technological environment (addressed below), it covers purely mental processes (e.g., a person matching riders with servicer providers) which are similar to the abstract idea of the independent claims (a method of organizing human activities and concepts of mental process).
	It is similar to other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, No. 2016-1233 (Fed. Cir. Oct. 18, 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (“user device”, “UD”, system”, and “computer-readable media”- all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("user device”, “UD”, system”, “computer-readable media “,”—see published Specification Paragraphs:[0061] The various modules and/or functions described above may be implemented by  computer-executable instructions, such as program modules, executed by a conventional computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Those skilled in the art will appreciate that the invention may be practiced with various computer system configurations, including hand-held wireless devices such as mobile phones or PDAs, interactive voice response systems, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be 
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Abhyanker (US 2015/0185034 A1)
As per claim 34, Abhyanker teaches: 
Computer-readable instructions, stored in non-transitory computer-readable media, for community-based transportation management- utilizing the methods and systems for community-based transportation management. ( par.13-14, par.279, par.302).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2,4-6,8-9, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker ( US 2015/0185034 A1) in view of Seriani (US 2014/0229258 A1). 
As per claim 1, Abhyanker teaches:
A method, stored in computer-readable media, for community- based transportation management, from the perspective of the inventive system, the method comprising: a system receives information establishing a Community; ( par.13-14, verified user create the private neighborhood community in the neighborhood curation system, 
the system receives information affiliating a plurality of Users with a Community; (par.214-215, The social community view 1350 of the social community module 220 (e.g., the social community module 220 of FIG. 2) may enable the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1) to contribute information about their neighbors (e.g., the other addresses associated with user profiles 402 of FIG. 4)), Par.260). 
then the system receives information on desired rides from a Community; then the system shares information on desired rides to a marketplace; then the system receives bids from Transportation Providers; then the system sends bids; (par.279, users may need to be registered (e.g., Verified users 706) to give and/or request a ride through the automobile sharing server 100. the user requesting a ride may offer a maximum and/or minimum payment amount (e.g., by mile, hour, destination, amount of gas and/or energy used) allowing drivers that received the ping (e.g., ride request) to bid over providing the ride to the user. Par.302, A user (e.g., requester) of the automobile sharing server 100 of the geospatially constrained social network 142 may broadcast a request for a ride through an application (e.g., Fatdoor android application, Fatdoor iOS application)[ fatdoor application corresponds to marketplace]  on the requester device 3700. The requester (e.g., verified user 706) may view the locations of registered users (e.g., drivers) within a threshold radial distance 119 of the requester's current location and/or claimed geospatial location(s) 700 on the ride locator map 3704. Par.307, the driver may be able to participate in bidding for the ride request with other drivers in a threshold distance from the requester location 3702.)  
While Abhyanker teaches system communication with the UD, ( par.304,  a payment method (e.g., a credit card associated with the account of the requester), and/or an offer for the ride, par.90, Fig.37A find closest approved driver, par.158 ) Abhyankar  does not explicitly teach the acceptance or rejection of bids, however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid”. par.49) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the acceptance or rejection of the bids and the payment request features for the same reasons its useful in Seriani-namely, to accept the winning bid ( par.47).  This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently 

As per claim 2, Abhyanker in view of Seriani teaches claim 1. Abhyanker further teaches: 
system receives information on desired rides from a User.  (par.279, users may need to be registered (e.g., Verified users 706) to give and/or request a ride through the automobile sharing server 100. the user requesting a ride may offer a maximum and/or minimum payment amount (e.g., by mile, hour, destination, amount of gas and/or energy used) allowing drivers that received the ping (e.g., ride request) to bid over providing the ride to the user. Fig.37A find closest approved driver)

As per claim 4, Abhyanker in view of Seriani teaches claim 1. Abhyanker further teaches: 
While Abhyanker teaches system sending bids  to  community,  community communication  with the system (par.90, Fig.37A find closest approved driver, par.158, par.302, par.307, par.279 ) Abhyankar  does not explicitly teach the acceptance or rejection of bids, however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid”. par.49) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the acceptance or rejection of the bids  feature for the same reasons its useful in Seriani-namely, to accept the winning bid ( par.47).  This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 5, Abhyanker in view of Seriani teaches claim 1. Abhyanker further teaches: 
While Abhyankar teaches  system sends a bid to a User, (par.90, Fig.37A find closest approved driver, par.158, par.302, par.307, par.279 ) Abhyankar  does not explicitly teach the receives acceptance or rejection the bid from the User, however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid”. par.49) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the acceptance or rejection of the bids feature for the same reasons its useful in Seriani-namely, to accept the winning bid ( par.47).  This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 6, Abhyanker in view of Seriani teaches claim 1. Abhyanker further teaches: 
While Abhyanker teaches system communication with the Community or the User; the system receives payment information.  ( par.304,  a payment method (e.g., a credit card associated with the account of the requester), and/or an offer for the ride, par.90, Fig.37A find closest approved driver, par.158 ) Abhyankar does not explicitly teach the payment request, however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid. par.49, the invention may facilitate payment for the service, and may require at this time that the user Submit information relating to a payment method Such as a credit card number, Fig. B enter your payment data.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the payment request  features for the same reasons its useful in Seriani-namely, as proof of ability to pay for the requested service after selecting the winning bid( par.49). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per Claim 12, Abhyanker teaches:
A method, stored in computer-readable media, for community- based transportation management, from the perspective of a third party external to the system and the UD, the method comprising: a UD sends community information to the system; then the system receives the community information; ( par.13-14, verified user create the private neighborhood community in the neighborhood curation system, )
then the UD sends information affiliating a plurality of Users with a Community; then the system receives the User-Community affiliation information; (par.214-215, The social community view 1350 of the social community module 220 (e.g., the social community module 220 of FIG. 2) may enable the registered user of the global neighborhood environment 2300 (e.g., the geospatially constrained social network 142 of FIG. 1) to contribute information about their neighbors (e.g., the other addresses associated with user profiles 402 of FIG. 4)),Par.260).
 then the UD sends information on desired rides to the system; then the system receives the information on desired rides; (par.279, users may need to be registered (e.g., Verified users 706) to give and/or request a ride through the automobile sharing server 100. the user requesting a ride may offer a maximum and/or minimum payment amount (e.g., by mile, hour, destination, amount of gas and/or energy used) allowing drivers that received the ping (e.g., ride request) to bid over providing the ride to the user. Par.302)  
then the system shares the information on desired rides to a marketplace; then Transportation Providers access the marketplace; then Page 4 of 9Attorney Docket No. HBS-002USApplication No. 15/680,173 Transportation Providers submit bids to the system marketplace for providing desired rides; then the system receives the bids from Transportation Providers; then the system sends bids to the UD; then the UD receives the bids ( par.302, A user (e.g., requester) of the automobile sharing server 100 of the geospatially constrained social network 142 may broadcast a request for a ride through an application (e.g., Fatdoor android application, Fatdoor iOS application)[ fatdoor application corresponds to marketplace]  on the requester device 3700. The requester (e.g., verified user 706) may view the locations of registered users (e.g., drivers) within a threshold radial distance 119 of the requester's current location and/or claimed geospatial location(s) 700 on the ride locator map 3704. Par.307, the driver may be able to participate in bidding for the ride request with other drivers in a threshold distance from the requester location 3702. Par.279) 
While Abhyanker teaches UD communications with the system and system communication with the UD, the system receives payment information from the UD, ( par.304,  a payment method (e.g., a credit card associated with the account of the requester), and/or an offer for the ride, par.90, Fig.37A find closest approved driver, par.158 ) Abhyankar  does not explicitly teach the acceptance or rejection of bids, a payment request,  however, this is taught by Seriani (par.47, After the requesting customer receives the first bid, or a threshold number of bids, and/or after an administrator-specified time period elapses, he or she may accept one of the bids, which is the step of selecting a “winning bid. par.49, the invention may facilitate payment for the service, and may require at this time that the user Submit information relating to a payment method Such as a credit card number, Fig. B enter your payment data.) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the acceptance or rejection of the bids and the payment request  features for the same reasons its useful in Seriani-namely, as proof of ability to pay for the requested service after selecting the winning bid( par.49), customers are selecting for both objective and subjective criteria, comprising an ideal bid price as well as optimal secondary factors relevant to the expected quality and like ability of the provider and his or her services ( par.19) This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 8-9 recite similar limitations as claims 1, 2, 4-6, and 12, therefore they are rejected over the same rationales. 
Claim 3, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker ( US 2015/0185034 A1) in view of Seriani (US 2014/0229258 A1) in further view of Liu et al. (US 2016/0320195 A1)
As per claim 13, Abhyanker in view of Seriani teaches claim 12. Abhyanker further teaches: 
While Abhyanker teaches the system receives the information on desired rides, the UD sends a request to invite contacts of the User which the system receives the request to send invitations to one or more of the specified contacts of the User.  (par.445, A neighbor who is a verified member of the geo spatially constrained Social network 142 can Vouch for, and may invite another neighbor to join the geo-spatially con strained Social network 142. Accepting Such an invitation may allow the user to join the geo-spatially constrained social network 142 as a verified member, par.462, Jane may meet others through the driverless Social community that share a similar route path as she does to work every day and who may therefore wish to carpool in Hobbie with her using the various embodiments and modules described herein and in FIGS. 1-37. To save money, Jane may decide to carpool with a neighbor Bob and have Hobbie pick up both of them during their driving window) Abhyanker does not explicitly teach after the system receives the information, invite user to the desired ride. However, this is taught by Liu (Fig.6, Par. 57, The long-term ride-share group 358 may include a definition of ride-sharing group members 360 to share a ride.a user may invite one or more of his or her friend users (e.g., according to the friend user identifiers 352) to join in a long-term ride-share group 358. Par.58 par.77, abstract) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the inviting user to the desired ride feature for the same reasons its useful in Liu-namely, to identify the long-term ride-share group to attend group route from an origin to a destination (abstract). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 3 and 10 recite similar limitations claim 13, therefore they are rejected over the same rationales. 

Claims 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker ( US 2015/0185034 A1) in view of Seriani (US 2014/0229258 A1) in further view of Brahme (US 2015/0254581 A1) 
As per claim 14, Abhyanker in view of Seriani teaches claim 12. Abhyanker further teaches:
UD receives the bids ( par.307, par.297) Abhyanker does not teach the system sends a CMTP to a UD, after which the UD receives the CMTP from the system, however, this is taught by Brahme (par.102, If the rider 80 books the ride, the system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked and generates a boarding pass on the rider Smartphone 70 that is proof of the ride that was booked in step 709. At the pickup stop, once the vehicle 30 arrives, the rider 80 boards the vehicle 30 and records the pickup using the rider Smart card 90 on the driver smartphone 20. If the rider 80 has booked the ride previously, the rider 80 shows the boarding pass to the driver 10 prior to boarding. The driver 10 verifies the boarding pass prior to allowing the rider 80 to board the driver vehicle30. par.104) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the CMTP feature for the same reasons its useful in Brahme-namely, to proof of the ride that was booked (par.102). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 7 and 11 recite similar limitations claim 14, therefore they are rejected over the same rationales. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker ( US 2015/0185034 A1) in view of Liu et al. (US 2016/0320195 A1) 
As per Claim 33, Abhyanker teaches:
A system of communicably connected components for community-based transportation management the system comprising: a plurality of processors implementing a transportation planner module, a payment module, routing module, and a marketplace module; a plurality of memories; a plurality of non-transitory computer-readable media, which store a plurality of computer-readable instructions; a plurality of databases for storage of information related to community- based transportation management, a plurality of input devices; a plurality of displays; and a plurality of input/out modules for communication with external parties and/or user devices. (par. 25, navigation module, par.90-91, Par.115, par.217) Abhyanker does not explicitly teach the forecasting, a scheduling however, Liu teaches that (par.60-61, the multi-mode routing engine 216 may receive map data 406 (e.g., that includes mass transit schedules, forecast arrival and departure times and actual departure and arrival times. For example, ferry Schedule information may include path 206 lengths (e.g., meters) and/or path traversal cost information (e.g., estimated traffic-free travel times). The multi-mode routing engine 216 may utilize the weather data 402 to decrease estimated rates of travel (e.g., estimated km/hour over the paths 206 to account for account for rain, Snow, ice, fog or other weather conditions. Par.21, Par. 47, par.58) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate forecasting and scheduling  feature for the same reasons its useful in Liu-namely, to decrease estimated rates of travel ( par.61). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628